Citation Nr: 0327168	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-09 962	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, status post medio meniscectomy, 
currently rated 10 percent disabling.

2.  Entitlement to an increased rating for instability of the 
left knee, status post medio meniscectomy, currently rated 10 
percent disabling.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, as secondary to the 
service-connected left knee disability.

4.  Entitlement to service connection for a left hip 
condition, as secondary to the service-connected left knee 
disability
	
REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In a Statement in Support of Claim (VA Form 21-4138), 
received in July 2002, the veteran requested a copy of his 
service medical records.  In a letter dated in August 2002, 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, a military records repository, reported that his 
service medical records were in the area of that facility 
destroyed by fire in July 1973.  But a closer look into his 
claims file, at and near the bottom, reveals that his service 
medical records are actually already on file.  So the RO must 
send him the copies of them, as requested.

VA also has a duty to assist the veteran in developing the 
evidence pertinent to his claims, including obtaining VA 
examinations if necessary to decide is case.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The examinations must address the 
applicable rating criteria in relation to the veteran's 
symptoms, to include the effect of pain upon function.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  Therefore, another VA 
orthopedic examination is needed prior to adjudication of the 
veteran's claims concerning his left knee degenerative joint 
disease (i.e., arthritis) and instability, as the medical 
examinations currently of record are inadequate to make these 
determinations.



In addition, the examinations of record also are inadequate 
to resolve the question of whether the veteran's left knee 
disability caused or aggravated any disability involving his 
low back or left hip, as no medical opinion has been obtained 
regarding the etiology of these conditions.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  So an 
examination is needed for this, as well.

The Board also notes that review of the record reveals that 
the RO granted the separate 10 percent ratings for left knee 
arthritis and left knee instability, effective October 25, 
1996.  However, the record shows that the veteran applied for 
an increased rating for this left knee disability on April 
29, 1996, and this claim was denied in an August 1996 rating 
decision.  On October 25, 1996, the veteran made what he 
termed a "second request" for an increased rating.  He 
noted that his first request was made in April 1996.  On 
remand, the RO should consider entitlement to an earlier 
effective date for the increased ratings for the disability.  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must provide the veteran with 
a copy of his service medical records 
contained in his claims file.  

2.  The RO also should contact the 
veteran to obtain the information 
necessary to acquire his complete 
clinical records pertaining to any 
treatment for his left knee, low back and 
left hip, which are not currently of 
record.

3.  Also schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the current 
severity of his left knee instability and 
arthritis.  Send the claims folder to the 
examiner for a review of the veteran's 
pertinent medical history.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of 
any pain.

Tests of movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and premature/excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, premature/excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.  
The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups. 

The examiner should determine if there is 
any instability or subluxation of the 
left knee and, if so, the frequency of 
any episodes of the left knee giving way.  
The examiner should describe the severity 
of any instability or subluxation found 
(i.e., slight, moderate or severe).  The 
examiner also should determine if the 
left knee locks and, if so, the frequency 
of the locking.  

As well, the examiner should comment on 
the objective manifestations of any low 
back or left hip disability present.  And 
the examiner must opine whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
service-connected left knee arthritis 
and/or instability caused or aggravated 
any low back or left hip disability 
present (this means chronically worsened 
the underlying condition).

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 



5.  Then readjudicate the veteran's 
claims for increased ratings for his 
service-connected left knee arthritis and 
left knee instability from April 29, 
1996; and for service connection for 
disabilities of his low back and left 
hip, as secondary to his service-
connected left knee disability.  If his 
claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




